Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made between BioLife
Solutions Inc., a Delaware corporation (“Employer” or the “Company”), and Jim
Mathers (“Executive”). Executive and the Company are sometimes referred to
herein as the “Parties.” The effective date is June 3, 2016, the Executive’s
first day of employment with the Company.

 

RECITALS

 

A.                  Employer is in the business (the “Business”) of
manufacturing and marketing proprietary biopreservation media and cold chain
products for cells, tissues, and organs.

 

B.                  Employer desires to obtain the services of Executive, in
which capacity Executive has access to Employer’s Confidential Information (as
hereinafter defined), and to obtain assurance that Executive will protect
Employer’s Confidential Information and will not compete with Employer or
solicit its customers or its other employees during the term of employment and
for a reasonable period of time after termination of employment pursuant to this
Agreement, and Executive is willing to agree to these terms.

 

C.                  Executive desires to be assured of the salary and other
benefits provided for in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties agree as follows:

 

1.                   Employment.

 

(a)                 Employer hereby employs Executive, and Executive agrees to
be employed as Vice President, Sales (“V.P. Sales”), in accordance with the
terms and conditions set forth in this Agreement. Changes may be made from time
to time by Employer and/or the Board in its sole discretion to the duties,
authorities, reporting relationships and title of Executive.

 

(b)                 Executive will devote full time, attention, and best efforts
to achieving the purposes and discharging the responsibilities of the V.P.
Sales. Executive will comply with all rules, policies and procedures of Employer
as modified from time to time, including without limitation, rules and
procedures set forth in the Employer’s employee handbook, supervisor’s manuals
and operating manuals. Executive will perform all of Executive’s
responsibilities in compliance with all applicable laws and will ensure that the
operations that Executive manages are in compliance with all applicable laws.
During Executive’s employment, Executive will not engage in any other business
activity which, in the reasonable judgment of the Employer, conflicts with the
duties of Executive under this Agreement, whether or not such activity is
pursued for gain, profit or other pecuniary advantage.

 

(c)                 Nothing herein shall preclude Executive from: (1) continuing
to serve on the board of directors or trustees of any business corporation or
any charitable organization on which he currently serves and which is identified
on Exhibit A hereto, or (2) subject to the prior approval of the Board,
appointment to any additional directorships or trusteeships, or (3) serving in
an advisory role for other business entities, provided in each case, and in the
aggregate, that such activities do not interfere with the performance of
Executive’s duties hereunder or conflict with Section 9 of this Agreement.

 

2.                   Term of Employment. The term of employment (“Term”) will
not be for a definite period, but rather continue indefinitely until terminated
in accordance with the terms and conditions of this Agreement.

 

3.                   Compensation. For the duration of Executive’s employment
hereunder, the Executive will be entitled to compensation which will be computed
and paid pursuant to the following subparagraphs.

 

(a)                 Base Salary. Employer will pay to Executive a base salary
(“Base Salary”) at an annual rate of two hundred thousand Dollars ($200,000),
payable in such installments (but in no event less than monthly), subject to
withholdings and deductions as required or permitted by law, as is Employer’s
policy with respect to other employees. Executive’s Base Salary will be reviewed
periodically by the Board of Directors of Employer during the term of
Executive’s employment and may be adjusted in the sole discretion of the Board
of Directors based on such review, but will not be reduced by Employer unless a
material adverse change in the financial condition or operations of Employer has
occurred or unless Executive’s responsibilities are altered to reflect less
responsibility.

 



 1

 

 

(b)                 Commissions on Net Revenue. On a monthly basis, Employer
will pay Executive commissions, subject to withholdings and deductions as
required or permitted by law, as follows:

 

1.Biopreservation media products: 0.25% of net revenue for the preceding month

 

2.StorGanix organ preservation solution: 0.25% of net revenue for the preceding
month

 

3.Biologistex SaaS: 1.0% of net subscription revenue for the preceding month

 

4.                   Other Benefits.

 

(a)                 Certain Benefits. Executive will be eligible to participate
in all employee benefit programs established by Employer that are applicable to
management personnel such as medical, pension, disability and life insurance
plans on a basis commensurate with Executive’s position and in accordance with
Employer’s policies from time to time, but nothing herein shall require the
adoption or maintenance of any such plan.

 

(b)                 Vacations, Holidays and Expenses. Executive will be provided
accrued paid vacation of three (3) weeks each calendar year, which shall be the
maximum number of days Executive may accrue at any time, and which shall be
taken at such times as are consistent with Executive’s responsibilities
hereunder. Executive will be provided such holidays and vacation as Executive
makes available to its management level employees generally. Employer will
reimburse Executive in accordance with company policies and procedures for
reasonable expenses necessarily incurred in the performance of duties hereunder
against appropriate receipts and vouchers indicating the specific business
purpose for each such expenditure. In no case shall any reimbursement be made
later than December 31 of the year following the calendar year in which such
expense is incurred.

 

(c)                 Right of Set-off. By accepting this Agreement, Executive
consents to a deduction from any amounts Employer owes Executive from time to
time (including amounts owed to Executive as wages or other compensation, fringe
benefits, or vacation pay, as well as any other amounts owed to Executive by
Employer), to the extent of the amounts Executive owes to Employer. Whether or
not Employer elects to make any set-off in whole or in part, if Employer does
not recover by means of set-off the full amount Executive owes it, calculated as
set forth above, Executive agrees to pay immediately the unpaid balance to
Employer.

 

5.                   Termination Or Discharge By Employer.

 

(a)                 For Cause. Employer will have the right to immediately
terminate Executive’s services and this Agreement for Cause. “Cause” means the
Employer’s belief that any of the following has occurred:

 

(i) any breach of this Agreement by Executive, including, without limitation,
breach of Executive’s covenants in Sections 9, 10, 11 and 12;

 

(ii)                 any failure to perform assigned job responsibilities that
continues unremedied for a period of ten (10) days after written notice to
Executive by Employer;

 

(iii)                Executive’s malfeasance or misconduct in connection with
Executive’s duties hereunder or any act or omission of Executive which is
materially injurious to the financial condition or business reputation of the
Company or any of its subsidiaries or affiliates,

 

(iv)               commission of a felony or misdemeanor or failure to contest
prosecution for a felony or misdemeanor;

 

(v)                 the Employer’s reasonable belief that Executive engaged in a
violation of any statute, rule or regulation, any of which in the judgment of
Employer is harmful to the Business or to Employer’s reputation;

 

(vi)               the Employer’s reasonable belief that Executive engaged in
unethical practices, dishonesty or disloyalty;

 

(vii)              or any reason that would constitute Cause under the laws the
State of Washington.

 



 2

 

 

Upon termination of Executive’s employment hereunder for Cause, the Company
shall pay the Executive no later than fourteen (14) days from the termination
date in a lump sum: (i) his salary through the date of termination, (ii) for any
unused vacation time, and (iii) for any unreimbursed business expenses that are
subject to reimbursement under Employer’s then current policy on business
expenses. Executive will have no rights to any unvested benefits or any other
compensation or payments after the termination date.

 

(b)                 Due to Death or Disability. Employer will have the right to
immediately terminate Executive’s services and this Agreement due to death or
disability. For purposes of this Agreement, “disability” means the incapacity or
inability of Executive, whether due to accident, sickness or otherwise, as
determined by a medical doctor acceptable to the Board of Directors of Employer
and confirmed in writing by such doctor, to perform the essential functions of
Executive’s position under this Agreement, with or without reasonable
accommodation (provided that no accommodation that imposes undue hardship on
Employer will be required) for a period of sixty (60) consecutive days or for an
aggregate of ninety (90) days during any period of twelve (12) months, or such
longer period as may be required under disability law.

 

Upon termination of Executive’s employment hereunder due to death or disability,
the Company shall pay the Executive no later than fourteen (14) days from the
termination date in a lump sum: (i) his salary through the date of termination,
(ii) for any unused vacation time, and (iii) for any unreimbursed business
expenses that are subject to reimbursement under Employer’s then current policy
on business expenses. Upon termination of Executive’s employment hereunder due
to death or disability, Executive or Executive’s estate (as the case may be)
shall be entitled to receive any vested benefits required to be paid by law and
any vested compensation required to be paid by law. Executive and Executive’s
estate will have no rights to any unvested benefits or any other compensation or
payments after the termination date.

 

(c)                 Without Cause. Employer may terminate Executive’s employment
under this Agreement without cause and without advance notice; provided,
however, that Employer will pay (unless subparagraph 5(d) of this Agreement
applies, in which case the provisions therein shall govern), no later than sixty
(60) days from the termination date in a lump sum:

 

(i)(i) his salary through the date of termination, (ii) for any unused vacation
time, and (iii) for any unreimbursed business expenses that are subject to
reimbursement under Employer’s then current policy on business expenses.

 

(ii)severance pay of three (3) months’ worth of Executive’s salary at the rate
in effect on the termination date.

 

Such payments will be subject to all appropriate deductions and withholdings.
Upon termination, Executive will have no rights to any unvested benefits or any
other compensation.

 

Executive shall only be entitled to such severance pay if, within thirty (30)
days following the date of termination, both Employer and Executive have signed
(and then Executive does not rescind, as may be permitted by law) a mutual
general release of claims in a form mutually acceptable to both parties
(provided, however, that such release of claims shall only require each party to
release the other party from claims relating directly to Executive’s employment
and the termination thereof, and shall not require Executive to release claims
relating to vested employee benefits or relating to other matters, including,
but not limited to, claims relating to his status as a shareholder of the
Company.

 

(d)                 Change in Control.

 

(i) For purposes of this Agreement, Change in Control shall mean (i) the
consummation of a merger or consolidation of the Company with or into another
entity, (ii) the dissolution, liquidation or winding up of the Company or (iii)
the sale of all or substantially all of the Company's assets. The foregoing
notwithstanding, a merger or consolidation of the Company shall not constitute a
"Change in Control" if immediately after such merger or consolidation a majority
of the voting power of the capital stock of the continuing or surviving entity,
or any direct or indirect parent corporation of such continuing or surviving
entity, will be owned by the persons who were the Company's stockholders
immediately prior to such merger or consolidation in substantially the same
proportions as their ownership of the voting power of the Company's capital
stock immediately prior to such merger or consolidation.

 



 3

 

 

(ii)                 Employer may terminate Executive’s employment under this
Agreement upon or within 90 days following a Change in Control without advance
notice; provided, however, that Employer will pay, no later than sixty (60) days
from the termination date in a lump sum:

 

(1)           (i) his salary through the date of termination, (ii) for any
unused vacation time, and (iii) for any unreimbursed business expenses that are
subject to reimbursement under Employer’s then current policy on business
expenses.

 

(2)as severance pay, three (3) months’ worth of Executive’s salary at the rate
in effect on the termination date.

 

Such payments will be subject to all appropriate deductions and withholdings.
Upon termination, Executive will have no rights to any unvested benefits or any
other compensation.

 

(iii)                Executive shall only be entitled to such severance pay if,
within thirty (30) days following the date of termination, both Employer and
Executive have signed (and then Executive does not rescind, as may be permitted
by law) a mutual general release of claims in a form mutually acceptable to both
parties (provided, however, that such release of claims shall only require each
party to release the other party from claims relating directly to Executive’s
employment and the termination thereof, and shall not require Executive to
release claims relating to vested employee benefits or relating to other
matters, including, but not limited to, claims relating to his status as a
shareholder of the Company.

 

6.                   No Fault Termination By Executive. Executive may terminate
Executive’s employment under this Agreement for any reason provided that
Executive gives Employer at least ninety (90) days’ notice in writing. Employer
may, at its option, accelerate such termination date to any date at least two
weeks after Executive’s notice of termination. Employer may also, at its option,
relieve Executive of all duties and authority after notice of termination has
been provided. All compensation, payments and unvested benefits will cease on
the termination date. Employer will pay Executive (i) Executive’s salary through
the date of termination, (ii) for any unused vacation time, and (iii) for any
unreimbursed business expenses that are subject to reimbursement under
Employer’s then current policy on business expenses.

 

7.                   Termination By Executive for Good Reason. Executive’s
employment pursuant to this Agreement shall terminate in the event Executive
shall determine that there is “Good Reason” to terminate his employment, which
shall mean the following:

 

(a)Employer’s material breach of the terms of this Agreement or any other
written agreement between Executive and Employer;

 

(b)a material reduction of Executive’s salary, other than as a result of a
general salary reduction affecting substantially all Company employees;

 

(c)any failure by the Company to obtain the assumption of this Agreement by any
successor or assign of the Company; or

 

Provided that Executive has provided with notice of the existence of a condition
giving rise to “Good Reason” to terminate within ninety (90) days following the
initial existence of such a condition, Employer shall have thirty (30) days to
cure any such alleged breach, assignment, reduction or requirement referenced
above, after Executive provides Employer written notice of the actions or
omissions constituting such breach, assignment, reduction or requirement.

 

If Executive resigns his employment for Good Reason, Executive shall be paid no
later than sixty (60) days from the termination date in a lump sum:

 

a.(i) his salary through the date of termination, (ii) for any unused vacation
time, and (iii) for any unreimbursed business expenses that are subject to
reimbursement under Employer’s then current policy on business expenses.

 

b.severance pay of three (3) months’ worth of Executive’s salary at the rate in
effect on the termination date.

 

Such payments will be subject to all appropriate deductions and withholdings.
Upon termination, Executive will have no rights to any unvested benefits or any
other compensation.

 



 4

 

 

Executive shall only be entitled to such severance pay if, within thirty (30)
days following the date of termination, both Employer and Executive have signed
(and then Executive does not rescind, as may be permitted by law) a mutual
general release of claims in a form mutually acceptable to both parties
(provided, however, that such release of claims shall only require each party to
release the other party from claims relating directly to Executive’s employment
and the termination thereof, and shall not require Executive to release claims
relating to vested employee benefits or relating to other matters, including,
but not limited to, claims relating to his status as a shareholder of the
Company.

 

8.                   Return of Company Property. Upon termination of this
Agreement or upon request of the Company, Executive shall deliver to the
Corporation all property, documents and materials pertaining to the Company’s
business including, but not limited to, memoranda, notes, records, drawings,
manuals, disks, copies, representations, extracts, summaries and analyses, all
inventory, demonstration units, and any other property, documents or media of
the Corporation, and all equipment belonging to the company, including but not
limited to corporate cards, access cards, office keys, office equipment, laptop
and desktop computers, cell phones and other wireless devices, thumb drives, zip
drives and all other media storage devices.

 

9.                   Covenant Not To Compete. During Executive’s employment by
Employer and for a period expiring one (1) year after the termination of
Executive’s employment for any reason, Executive covenants and agrees that
Executive will not:

 

(a)                 Directly, indirectly, or otherwise, own, manage, operate,
control, serve as a consultant to, be employed by, participate in, or be
connected, in any manner, with the ownership, management, operation or control
of any business that competes with the Business or that competes with Employer
or any of its affiliates or that is engaged in any type of business which, at
any time during Executive’s employment with Employer, Employer or any of its
affiliates planned to develop;

 

(b)                 Hire, offer to hire, entice away or in any other manner
persuade or attempt to persuade any officer, employee or agent of Employer or
any of its affiliates to alter or discontinue a relationship with Employer or to
do any act that is inconsistent with the interests of Employer or any of its
affiliates;

 

(c)                 Directly or indirectly solicit, divert, take away or attempt
to solicit, divert or take away any customers of Employer or any of its
affiliates; or

 

(d)                 Directly or indirectly solicit, divert, or in any other
manner persuade or attempt to persuade any supplier of Employer or any of its
affiliates to alter or discontinue its relationship with Employer or any of its
affiliates.

 

For the purposes of this Section 9, businesses that are deemed to compete with
Employer include, without limitation, businesses engaged in manufacturing and
marketing biopreservation media for cells, tissues, and organs or cold chain
management products and/or services. The geographic scope of the prohibitions in
this Section 9 shall be any city, town or county in which the Company conducts
or does any business as of or within one (1) year of Executive’s last day of
employment with the Company. Notwithstanding Executive’s obligations under this
Section 9, Executive will be entitled to own, as a passive investor, up to five
percent (5%) of any publicly traded company without violating this provision.

 

Employer and Executive agree that: this provision does not impose an undue
hardship on Executive and is not injurious to the public; that this provision is
necessary to protect the business of Employer and its affiliates; the nature of
Executive’s responsibilities with Employer under this Agreement require
Executive to have access to confidential information which is valuable and
confidential to all of the Business; the scope of this Section 9 is reasonable
in terms of length of time and geographic scope; and adequate consideration
supports this Section 9, including consideration herein.

 

10.                Confidential Information. Executive recognizes that
Employer’s business and continued success depend upon the use and protection of
confidential and proprietary business information, including, without
limitation, the information and technology developed by or available through
licenses to Employer, to which Executive has access (all such information being
“Confidential Information”). For purposes of this Agreement, the phrase
“Confidential Information” includes, for Employer and its current or future
subsidiaries and affiliates, without limitation, and whether or not specifically
designated as confidential or proprietary: all business plans and marketing
strategies; information concerning existing and prospective markets and
customers; financial information; information concerning the development of new
products and services; information concerning any personnel of Employer
(including, without limitation, skills and compensation information);
intellectual property; and technical and non-technical data related to software
programs, designs, specifications, compilations, inventions, improvements,
methods, processes, procedures and techniques; provided, however, that the
phrase does not include information that (a) was lawfully in Executive’s
possession prior to disclosure of such information by Employer; (b) was, or at
any time becomes, available in the public domain other than through a violation
of this Agreement; (c) is documented by Executive as having been developed by
Executive outside the scope of Executive’s employment and independently; or
(d) is furnished to Executive by a third party not under an obligation of
confidentiality to Employer. Executive agrees that during Executive’s employment
and after termination of employment irrespective of cause, Executive will use
Confidential Information only (i) while employed by the Company, in the business
of and for the benefit of the Company, or (ii) when required to do so by a court
of competent jurisdiction, by any governmental agency having supervisory
authority over the business of the Company, or by any administrative body or
legislative body (including a committee thereof) with jurisdiction to order
Executive to divulge, disclose or make accessible such information, and then
only after providing written notice to Employer that such a demand has been
made. Executive’s obligation under this Agreement is in addition to any
obligations Executive has under state or federal law. Executive agrees to
deliver to Employer immediately upon termination of Executive’s employment, or
at any time Employer so requests, all tangible items containing any Confidential
Information (including, without limitation, all memoranda, photographs, records,
reports, manuals, drawings, blueprints, prototypes, notes taken by or provided
to Executive, and any other documents or items of a confidential nature
belonging to Employer), together with all copies of such material in Executive’s
possession or control. Executive agrees that in the course of Executive’s
employment with Employer, Executive will not violate in any way the rights that
any entity has with regard to trade secrets or proprietary or confidential
information. Executive’s obligations under this Section 10 are indefinite in
term and shall survive the termination of this Agreement.

 



 5

 

 

11.                Work Product and Copyrights. Executive agrees that all right,
title and interest in and to the materials resulting from the performance of
Executive’s duties at Employer and all copies thereof, including works in
progress, in whatever media, (the “Work”), will be and remain in Employer upon
their creation. Executive will mark all Work with Employer’s copyright or other
proprietary notice as directed by Employer. Executive further agrees:

 

(a)                 To the extent that any portion of the Work constitutes a
work protectable under the copyright laws of the United States (the “Copyright
Law”), that all such Work will be considered a “work made for hire” as such term
is used and defined in the Copyright Law, and that Employer will be considered
the “author” of such portion of the Work and the sole and exclusive owner
throughout the world of copyright therein; and

 

(b)                 If any portion of the Work does not qualify as a “work made
for hire” as such term is used and defined in the Copyright Law, that Executive
hereby assigns and agrees to assign to Employer, without further consideration,
all right, title and interest in and to such Work or in any such portion thereof
and any copyright therein and further agrees to execute and deliver to Employer,
upon request, appropriate assignments of such Work and copyright therein and
such other documents and instruments as Employer may request to fully and
completely assign such Work and copyright therein to Employer, its successors or
nominees, and that Executive hereby appoints Employer as attorney-in-fact to
execute and deliver any such documents on Executive’s behalf in the event
Executive should fail or refuse to do so within a reasonable period following
Employer’s request.

 

12.                Inventions and Patents. For purposes of this Agreement,
“Inventions” includes, without limitation, information, inventions,
contributions, improvements, ideas, or discoveries, whether protectable or not,
and whether or not conceived or made during work hours. Executive agrees that
all Inventions conceived or made by Executive during the period of employment
with Employer belong to Employer, provided they grow out of Executive’s work
with Employer or are related in some manner to the Business, including, without
limitation, research and product development, and projected business of Employer
or its affiliated companies. Accordingly, Executive will:

 

(a)                 Make adequate written records of such Inventions, which
records will be Employer’s property;

 

(b)                 Assign to Employer, at its request, any rights Executive may
have to such Inventions for the U.S. and all foreign countries;

 

(c)                 Waive and agree not to assert any moral rights Executive may
have or acquire in any Inventions and agree to provide written waivers from time
to time as requested by Employer; and

 

(d)                 Assist Employer (at Employer’s expense) in obtaining and
maintaining patents or copyright registrations with respect to such Inventions.

 



 6

 

 

Executive understands and agrees that Employer or its designee will determine,
in its sole and absolute discretion, whether an application for patent will be
filed on any Invention that is the exclusive property of Employer, as set forth
above, and whether such an application will be abandoned prior to issuance of a
patent. Employer will pay to Executive, either during or after the term of this
Agreement, the following amounts if Executive is sole inventor, or Executive’s
proportionate share if Executive is joint inventor: $750 upon filing of the
initial application for patent on such Invention; and $1,500 upon issuance of a
patent resulting from such initial patent application, provided Executive is
named as an inventor in the patent.

 

Executive further agrees that Executive will promptly disclose in writing to
Employer during the term of Executive’s employment and for one (1) year
thereafter, all Inventions whether developed during the time of such employment
or thereafter (whether or not Employer has rights in such Inventions) so that
Executive’s rights and Employer’s rights in such Inventions can be determined.
Except as set forth on the initialed Exhibit B (List of Inventions) to this
Agreement, if any, Executive represents and warrants that Executive has no
Inventions, software, writings or other works of authorship useful to Employer
in the normal course of the Business, which were conceived, made or written
prior to the date of this Agreement and which are excluded from the operation of
this Agreement.

 

NOTICE: In accordance with Washington law, this Section 12 does not apply to
Inventions for which no equipment, supplies, facility, or trade secret
information of Employer was used and which was developed entirely on Executive’s
own time, unless: (a) the Invention relates (i) directly to the business of
Employer or (ii) to Employer’s actual or demonstrably anticipated research or
development, or (b) the Invention results from any work performed by Executive
for Employer.

 

13.                Remedies. Notwithstanding other provisions of this Agreement
regarding dispute resolution, Executive agrees that Executive’s violation of any
of Sections 9, 10, 11 or 12 of this Agreement would cause Employer irreparable
harm which would not be adequately compensated by monetary damages and that an
injunction may be granted by any court or courts having jurisdiction,
restraining Executive from violation of the terms of this Agreement, upon any
breach or threatened breach of Executive of the obligations set forth in any of
Sections 9, 10, 11 or 12. The preceding sentence shall not be construed to limit
Employer from any other relief or damages to which it may be entitled as a
result of Executive’s breach of any provision of this Agreement, including
Sections 9, 10, 11 or 12. Executive also agrees that a violation of any of
Sections 9, 10, 11 or 12 would entitle Employer, in addition to all other
remedies available at law or equity, to recover from Executive any and all
funds, including, without limitation, wages, salary and profits, which will be
held by Executive in constructive trust for Employer, received by Executive in
connection with such violation.

 

14.                Dispute Resolution. Except for the right of Employer and
Executive to seek injunctive relief in court, any controversy, claim or dispute
of any type arising out of or relating to Executive’s employment or the
provisions of this Agreement shall be resolved in accordance with this Section
14 regarding resolution of disputes, which will be the sole and exclusive
procedure for the resolution of any disputes. This Agreement shall be enforced
in accordance with the Federal Arbitration Act, the enforcement provisions of
which are incorporated by this reference. Matters subject to these provisions
include, without limitation, claims or disputes based on statute, contract,
common law and tort and will include, for example, matters pertaining to
termination, discrimination, harassment, compensation and benefits. Matters to
be resolved under these procedures also include claims and disputes arising out
of statutes such as the Fair Labor Standards Act, Title VII of the Civil Rights
Act, the Age Discrimination in Employment Act, the Washington Minimum Wage Act,
and the Washington Law Against Discrimination. Nothing in this provision is
intended to restrict Executive from submitting any matter to an administrative
agency with jurisdiction over such matter.

 

(a)                 Mediation. Employer and Executive will make a good faith
attempt to resolve any and all claims and disputes by submitting them to
mediation in Snohomish County, Washington before resorting to arbitration or any
other dispute resolution procedure. The mediation of any claim or dispute must
be conducted in accordance with the then-current JAMS procedures for the
resolution of employment disputes by mediation, by a mediator who has had both
training and experience as a mediator of general employment and commercial
matters. If the parties to this Agreement cannot agree on a mediator, then the
mediator will be selected by JAMS in accordance with JAMS’ strike list method.
Within thirty (30) days after the selection of the mediator, Employer and
Executive and their respective attorneys will meet with the mediator for one
mediation session of at least four hours. If the claim or dispute cannot be
settled during such mediation session or mutually agreed continuation of the
session, either Employer or Executive may give the mediator and the other party
to the claim or dispute written notice declaring the end of the mediation
process. All discussions connected with this mediation provision will be
confidential and treated as compromise and settlement discussions. Nothing
disclosed in such discussions, which is not independently discoverable, may be
used for any purpose in any later proceeding. The mediator’s fees will be paid
in equal portions by Employer and Executive, unless Employer agrees to pay all
such fees.

 



 7

 

 

(b)                 Arbitration. If any claim or dispute has not been resolved
in accordance with Section a, then the claim or dispute will be determined by
arbitration in accordance with the then-current JAMS employment arbitration
rules and procedures, except as modified herein. The arbitration will be
conducted by a sole neutral arbitrator who has had both training and experience
as an arbitrator of general employment and commercial matters and who is and for
at least ten (10) years has been, a partner, a shareholder, or a member in a law
firm. The arbitration shall be held in Snohomish County, Washington. If Employer
and Executive cannot agree on an arbitrator, then the arbitrator will be
selected by JAMS in accordance with Rule 15 of the JAMS employment arbitration
rules and procedures. No person who has served as a mediator under the mediation
provision, however, may be selected as the arbitrator for the same claim or
dispute. Reasonable discovery will be permitted and the arbitrator may decide
any issue as to discovery. The arbitrator may decide any issue as to whether or
as to the extent to which any dispute is subject to the dispute resolution
provisions in Section 14 and the arbitrator may award any relief permitted by
law. The arbitrator must base the arbitration award on the provisions of Section
14 and applicable law and must render the award in writing, including an
explanation of the reasons for the award. Judgment upon the award may be entered
by any court having jurisdiction of the matter, and the decision of the
arbitrator will be final and binding. The statute of limitations applicable to
the commencement of a lawsuit will apply to the commencement of an arbitration
under Section b. The arbitrator’s fees will be paid in equal portions by
Employer and Executive, unless Employer agrees to pay all such fees.

 

15.                Fees Related to Dispute Resolution. Unless otherwise agreed,
the prevailing party will be entitled to its costs and attorneys’ fees incurred
in any litigation or dispute relating to the interpretation or enforcement of
this Agreement.

 

16.                409A. It is intended that any payment or benefit that is
provided pursuant to or in connection with this Agreement that is considered to
be deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (“Code”) shall be paid and provided in a manner, and at such
time and form, as complies with the applicable requirements of Section 409A of
the Code to avoid the unfavorable tax consequences provided therein for
non-compliance. It is further intended that the payments hereunder shall, to the
maximum extent permissible under Section 409A of the Code, be exempt from
Section 409A of the Code under either (i) the exception for involuntary
separation pay to the extent that all payments are payable within the
limitations described in Treasury Regulation Section 1.409A-1(b)(9), or (ii) the
short-term deferral exception described in Treasury Regulation Section
1.409A-1(b)(4) to the extent that all payments are payable no later than two and
a half months after the end of the first taxable year in which the right to the
payment is no longer subject to a substantial risk of forfeiture.

 

(a)                 If the Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code at such time, any payments to be made or
benefits to be delivered in connection with the Executive’s “Separation from
Service” (as defined below) that constitute deferred compensation subject to
Section 409A of the Code shall not be made until the later of (i) eighteen
months following the Effective Date or (ii) six months plus one day after the
Executive’s Separation from Service (the “409A Deferral Period”) as required by
Section 409A of the Code, provided that the payment of any such deferred
compensation may be paid immediately following the Executive’s death. Payments
of any such deferred compensation otherwise due to be made in installments or
periodically during the 409A Deferral Period shall be accumulated and paid in a
lump sum as soon as the 409A Deferral Period ends, and the balance of the
payment shall be made as otherwise scheduled.

 

(b)                 For purposes of this Agreement, all rights to payments and
benefits hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.

 

(c)                 For purposes of this Agreement, with respect to the timing
of any amounts that constitute deferred compensation subject to Section 409A of
the Code that depends on termination of employment or separation from service,
termination of employment or separation from service shall mean a “separation
from service” within the meaning of Section 409A of the Code where it is
reasonably anticipated that no further services would be performed after such
date or that the level of bona fide services the Executive would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to a level less than or equal to twenty percent (20%) of the average
level of bona fide services the Executive performed over the immediately
preceding thirty-six (36) month period.

 



 8

 

 

17.                Disclosure. Executive agrees fully and completely to reveal
the terms of this Agreement to any future employer or potential employer of
Executive and authorizes Employer, at its election, to make such disclosure.

 

18.                Representation of Executive. Executive represents and
warrants to Employer that Executive is free to enter into this Agreement and has
no contract, commitment, arrangement or understanding to or with any party that
restrains or is in conflict with Executive’s performance of the covenants,
services and duties provided for in this Agreement, and is not contravene the
terms of any statute, law, or regulation to which Executive is subject.
Executive agrees to indemnify Employer and to hold it harmless against any and
all liabilities or claims arising out of any unauthorized act or acts by
Executive that, the foregoing representation and warranty to the contrary
notwithstanding, are in violation, or constitute a breach, of any such contract,
commitment, arrangement or understanding.

 

19.                Conditions of Employment. Employer’s obligations to Executive
under this Agreement are conditioned upon Executive’s timely compliance with
requirements of the United States immigration laws.

 

20.                Assignability. This Agreement shall not be assignable by
Executive. This Agreement may be assigned by the Company to a company which is a
successor in interest to substantially all of the business operations of the
Company. Such assignment shall become effective when the Company notifies the
Executive of such assignment or at such later date as may be specified in such
notice. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such successor company,
provided that any assignee expressly assumes the obligations, rights and
privileges of this Agreement.

 

21.                Notices. Any notices required or permitted to be given
hereunder are sufficient if in writing and delivered by hand, by facsimile, by
registered or certified mail, postage prepaid, or by overnight courier, to
Executive at Executive’s home address as most recently updated in Executive’s
Human Resources records, or to BioLife Solutions, Inc., 3303 Monte Villa
Parkway, #310, Bothell, WA 98021, Attention: Chief Executive Officer. Notices
shall be deemed to have been given (i) upon delivery, if delivered by hand or by
email, (ii) seven days after mailing, if mailed, (iii) one business day after
delivery, if delivered by courier, and (iv) one business day following receipt
of an appropriate electronic confirmation, if by facsimile.

 

22.                Severability. If any provision of this Agreement or
compliance by any of the parties with any provision of this Agreement
constitutes a violation of any law, or is or becomes unenforceable or void, then
such provision, to the extent only that it is in violation of law, unenforceable
or void, shall be deemed modified to the extent necessary so that it is no
longer in violation of law, unenforceable or void, and such provision will be
enforced to the fullest extent permitted by law. The Parties shall engage in
good faith negotiations to modify and replace any provision which is declared
invalid or unenforceable with a valid and enforceable provision, the economic
effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces. If such modification is not possible,
said provision, to the extent that it is in violation of law, unenforceable or
void, shall be deemed severable from the remaining provisions of this Agreement,
which provisions will remain binding on the parties.

 

23.                Waivers. No failure on the part of either party to exercise,
and no delay in exercising, any right or remedy hereunder will operate as a
waiver thereof; nor will any single or partial waiver of a breach of any
provision of this Agreement operate or be construed as a waiver of any
subsequent breach; nor will any single or partial exercise of any right or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right or remedy granted hereby or by law.

 

24.                Governing Law. Except as provided in Section 14 above, the
validity, construction and performance of this Agreement shall be governed by
the laws of the State of Washington without regard to the conflicts of law
provisions of such laws. The parties hereto expressly recognize and agree that
the implementation of this Section 24 is essential in light of the fact that
Employer has its corporate headquarters and its principal executive offices
within the State of Washington, and there is a critical need for uniformity in
the interpretation and enforcement of the employment agreements between Employer
and its key employees. The Snohomish County Superior Court in Washington shall
have exclusive jurisdiction of any lawsuit arising from or relating to
Executive’s employment with, or termination from, Employer, or arising from or
relating to this Agreement. Executive consents to such venue and personal
jurisdiction.

 

25.                Counterparts. This agreement may be executed in counterpart
in different places, at different times and on different dates, and in that case
all executed counterparts taken together collectively constitute a single
binding agreement.

 



 9

 

 

26.                Costs and Fees Related to Negotiation and Execution of
Agreement. Each Party Shall be responsible for the payment of its own costs and
expenses, including legal fees and expenses, in connection with the negotiation
and execution of this Agreement. Neither Party will be liable for the payment of
any commissions or compensation in the nature of finders' fees or brokers' fees,
gratuity or other similar thing or amount in consideration of the other Party
entering into this Agreement to any broker, agent or third party acting on
behalf of the other Party.

 

27.                Entire Agreement. This instrument contains the entire
agreement of the parties with respect to the relationship between Executive and
Employer and supersedes all prior agreements and understandings, and there are
no other representations or agreements other than as stated in this Agreement
related to the terms and conditions of Executive’s employment. This Agreement
may be changed only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought, and any such modification will be signed by an authorized representative
of Employer.

 

 10

 

 

 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.

 



EMPLOYER               By

/s/ Michael Rice

        Title:

Chief Executive Officer

              EXECUTIVE        

/s/ James Mathers

  Jim Mathers  





 

 11

 

 

EXHIBIT A

 

DISCLOSURE OF OUTSIDE BOARD OF DIRECTORS AND TRUSTEE POSITIONS

  

 12

 

 

EXHIBIT B

 

LIST OF INVENTIONS

 



 13

